DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-10 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1, 2, 7-10, 12, 13, 16-19, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant amended independent claims 1 and 18 to recite that both the resilient thread and inelastic thread extend at least primarily in the longitudinal direction. As noted in Applicant’s Remarks, filed 05/11/2022, Zafiroglu (U.S. Patent No. 5,203,186) teaches that the inelastic thread should be at an angle of 50° or greater to the resilient thread, making the primary direction of the inelastic thread transverse to the resilient thread. Therefore, the rejections of the independent claims under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griesbach, III in view of Zafiroglu have been withdrawn. Furthermore, the claimed invention distinguishes over the teachings of Zafiroglu (U.S. Patent No. 5,623,888), which teaches a non-woven fabric (Fig. 4, feat. 10) which is gathered in a longitudinal direction (LD) by stitching through the layer of fabric using one or more resilient threads (20) and an inelastic thread (30) such that both the resilient and inelastic threads extend in the longitudinal direction and gather the fabric (Fig. 4), but teaches that the fabric comprises a stretchability of less than 20%, in contrast to the claimed range of 35% to 85%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zafiroglu (U.S. Patent No. 5,623,888) discloses a non-woven fabric with gathers comprising both resilient and inelastic threads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781